Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Nerve Retractor Species A and Retractor Portion Species A in the reply filed on September 22, 2022 is acknowledged.  The traversal is on the ground(s) that “Restriction is improper because the Examiner has failed to establish that the claimed inventions are independent or distinct, and that there would be a serious burden if the restriction is not required.” This is not found persuasive because the various retractor blade orientations and retraction mechanisms would require search in many different classes. Examiner acknowledges that the function of the nerve retractor and retraction portions are similar, however, that does not mean that the means to achieve this function are narrowly searchable. For example, mechanical spring systems and mechanical ratchet systems are location in numerous different subclasses and would require a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 2 is objected to because of the following informalities: Line 3 reads “and arm portion” and should read “an arm portion.”  Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 16-18, 20, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Pub. No. 2007/0027363 to Gannoe et al.
As to Claim 1, Gannoe discloses a retractor (Fig. 5) for use in a surgical procedure [0020, 0023]. The retractor comprises a base portion (501) configured to secure to an anatomical structure (at spring clip 508, [0023]), an anatomical structure retractor portion (506, [0023]) and an actuating unit (512) configured to orient the anatomical structure retractor portion (506) in one or more positions [0023].  
As to Claim 2, Gannoe discloses a retractor wherein the retractor comprises an arm portion (portion of 501 including ratchet teeth, Fig. 5).  
As to Claim 3, Gannoe discloses a retractor wherein the base portion (501) comprises a first retractor actuating member (510, [0023]).  
As to Claim 4, Gannoe discloses a retractor wherein the first retractor actuating member comprises a plurality of first retractor actuating member teeth (ratchet teeth of 510, [0023], and Fig. 5). 
As to Claim 5, Gannoe discloses a retractor wherein the first retractor actuating member (510) is separated from the base portion by an interconnecting portion (lip surrounding 501, Fig. 5).  
As to Claim 6, Gannoe discloses a retractor wherein the first retractor actuating member (510) is slidably engaged with the interconnecting portion (slide mechanism adjustment described in [0023], Fig. 5).  
As to Claim 7, Gannoe discloses a retractor wherein the arm portion (portion of 501 including ratchet teeth) incudes a second retractor actuating member (ratchet teeth seen in Fig. 5 and described in [0023]). 
As to Claim 8, Gannoe discloses a retractor wherein the second retractor actuating member comprises a plurality of second retractor actuating member teeth (ratchet teeth seen in Fig. 5 and described in [0023]).
As to Claim 9, Gannoe discloses a retractor wherein the plurality of second retractor actuating member teeth are sized and shaped to interact with the plurality of first retractor actuating member teeth (interaction of ratchet teeth for adjustment described in [0023]). 
As to Claim 10, Gannoe discloses a retractor wherein the anatomical structure retractor portion (506) extending from the arm portion (via 504, Fig. 5, [0023]). 
As to Claim 11, Gannoe discloses a retractor wherein the anatomical structure retractor portion (506) comprises an anatomical structure engaging head configured to interact with an anatomical structure (curved distal portion of 506, Fig. 5, [0023]). 
As to Claim 12, Gannoe discloses a retractor wherein the anatomical structure engaging head comprises a curved surface (curve of 506 seen in Fig. 5). 
As to Claim 13, Gannoe discloses a retractor wherein the anatomical structure engaging head forms a generally J-shaped profile (seen in Fig. 5 between refs. 504 and 506). 
As to Claim 16, Gannoe discloses a nerve root retractor (Fig. 5) for use in a surgical procedure [0020, 0023]. The retractor comprises a base portion (501) configured to secure to an anatomical structure (at spring clip 508, [0023]), arm portion (portion of 501 including ratchet teeth, Fig. 5), an anatomical structure retractor portion (506, [0023]) extending from the arm portion (via 504, Fig. 5, [0023]) and having an anatomical structure engaging head configured to interact with an anatomical structure (curved distal portion of 506, Fig. 5, [0023]) and an actuating unit (512) configured to orient the anatomical structure retractor portion (506) in one or more positions [0023].  
As to Claim 17, Gannoe discloses a nerve root retractor wherein the base portion (501) comprises a first retractor actuating member (510, [0023]), and the arm portion incudes a second retractor actuating member (ratchet teeth seen in Fig. 5 and described in [0023]).
As to Claim 18, Gannoe discloses a nerve root retractor wherein the first retractor actuating member comprises a plurality of first retractor actuating member teeth (ratchet teeth of 510, [0023], and Fig. 5), and the second retractor actuating member comprises a plurality of second retractor actuating member teeth (ratchet teeth seen in Fig. 5 and described in [0023]) sized, shaped, orientated to interact with the plurality of first retractor actuating member teeth (interaction of ratchet teeth for adjustment described in [0023]).
As to Claim 20, Gannoe discloses a retractor wherein the anatomical structure engaging head comprises a curved surface (curve of 506 seen in Fig. 5). 
As to Claim 21, Gannoe discloses a retractor wherein the anatomical structure engaging head forms a generally J-shaped profile (seen in Fig. 5 between refs. 504 and 506). 
As to Claim 23, Gannoe discloses a kit (Fig. 5) for use in a surgical procedure [0020, 0023]. The retractor comprises a base portion (501) configured to secure to an anatomical structure (at spring clip 508, [0023]), an arm portion (portion of 501 including ratchet teeth, Fig. 5), an anatomical structure retractor portion (506, [0023]) configured to secure from the arm portion (via 504, Fig. 5, [0023]) and having an anatomical structure engaging head configured to interact with an anatomical structure (curved distal portion of 506, Fig. 5, [0023]), and an actuating unit (512) configured to orient the anatomical structure retractor portion (506) in one or more positions [0023].  
As to Claim 24, Gannoe discloses a kit wherein the at least one an anatomical structure retractor portion (506) comprises a J-shaped anatomical structure engaging head (seen in Fig. 5 between refs. 504 and 506).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Pub. No. 2007/0027363 to Gannoe et al. in view of U.S. Patent Pub. No. 2019/0015089 to Rosenbaum et al.
As to Claims 15, 19, and 26, Gannoe discloses the claimed invention except for wherein the anatomical structure engaging head is modular and is configured to attach to the at least one an anatomical structure retractor portion.
	Rosenbaum discloses a retractor system (103, Fig. 2) including wherein an anatomical structure engaging head (105) is modular (modular from 104) and is configured to attach to the at least one an anatomical structure retractor portion (via 105, [0055], Figs. 2 and 3) in order to allow for further customization of expansion of the retractor blade to better suit an anatomical portion of the patient [0007, 0066]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor system of Gannoe with the modular anatomical structure engaging head modification of Rosenbaum in order to allow for further customization of expansion of the retractor blade to better suit an anatomical portion of the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775